DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 07/18/2022 has been entered.  Claim 1 has been amended.  Claims 2-5 have been cancelled. Claims 1, and 6-7 are pending in this Office Action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Richard R. Peters, applicant’s representative, on 09/01/2022.
The application has been amended as follows: 
In the claims: 
Claims 1, and 6-7 have been amended as follows:
1. (Currently Amended) A computer-implemented method useful for migrating hundreds of Terabytes to Petabytes of data objects for transferring to a cloud- computing environment with a data transfer appliance comprising: 
providing the data transfer appliance, wherein the data transfer appliance comprises an operating system, one or more computing processing units (CPU's), a memory, and a data storage system; 
shipping the data transfer appliance to a data center of a customer to implement a data capture process; 
plugging a set of network cables of the data center into the data transfer appliance; 
implementing a network link aggregation between the data center and the data transfer appliance, wherein the data transfer appliance assigns itself an Internet Protocol (IP) address to enable the customer to manage a data migration using a web browser via a data transfer appliance web portal; 
implementing the data capture process using a capture utility to capture the data objects in a data storage system of, and to migrate the data objects to , 
wherein the capture utility comprises the data traversal engine and the data read engine,
wherein the capture utility allowing the customer specifies a set of custom skip rules to skip a specified subset of the data objects be captured for transferring to the data transfer appliance;
traversing a source directory in depth-first-order, traversing subdirectories recursively, generating a listing of data objects in the data storage system, and splitting the , and wherein the source directory is in the data storage system; 

-2-Application No. 15/889,201 




each group of the two or more mutually exclusive groups, of the groups to the data transfer appliance, wherein at least a Petabyte of the 
compressing the data objects;
encrypting the data objects with encryption keys;
deduplicating the data objects; 
storing deduplicated data objects in the data transfer appliance; 
dividing the deduplicated data objects into dedupe chunks based on the size of the data transfer appliance;
for each of dedupe chunk storing a hashtag of plain-text data which is used in a data verification;
running data verification check before shipping the data transfer appliance;
creating a staging bucket in the cloud computing environment for the customer;  
shipping the deduplicated data objects to the customer’s staging bucket in the cloud computing environment

6. (Currently Amended) The computer-implemented method of claim 1 further comprising: identifying the data storage system 
downloading the capture utility from the data transfer appliance web portal; and 
running the capture utility on the customer's workstation.  
7. (Currently Amended) The computer-implemented method of claim 1 further comprising: identifying the data storage system , a -4-Application No. 15/889,201 HADOOP distributed file system (HDFS), an object store, or a Google cloud bucket; 
downloading the capture utility from the data transfer appliance web portal; and 
providing a user interface to manage the data capture process from 


Allowable Subject Matter
Claims 1, and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of made of record does not teach or fairly suggest the combination of claimed elements of the transferring data objects to the cloud computing environment by shipping and connecting the data transfer appliance to the data center where the data storage system of data objects located, allowing customer specifying rules to skip the subset of data objects be captured for transferring, traversing the directory and subdirectory of the data storage system in depth first ordering to get data objects, dividing data objects into groups of equal size to read and transfer to the data transfer appliance, the data object also be compressed, encrypted, and deduplicated before being stored to the data transfer appliance, the data objects divided into deduplicated chunks based on the size of the data transfer appliance, hashing the deduplicated chunks for data verification before being transmitted to the customer bucket in the cloud computing environment as recited in independent claim 1.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




09/02/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162